Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “receiving a verification request …, the verification request including a subscriber identifier; in response to the verification request, obtaining supporting information associated with the subscriber identifier…; determining a verification status based at least on the supporting information; in response to verifying the supporting information, associating one or more segments with the supporting information; and associating the one or more segments with the subscriber identifier.” Therefore, the claim as a whole is directed to “Customer data management”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Customer data management” is considered to be is a method of organizing human activity because the claims are directed to maintaining business data and verifying business data for the purposes of determining status information relating to a customer account. See, for example, “6 principles for great customer data management” by CDP resources. The process of determining how to handle and organize customer verification request is a method of organizing human activity for processing customer service requests, which have typically included phone calls and in person interactions that require verification of customer information before changes are made to a customer account. Such processing customer service requests include the type of “Customer data management” processes recited in claim 1, as noted above.  As such, claim 1 is directed to the abstract idea of “Customer data management”, which is a method of organizing human activity. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): a customer service application, from a data source via an application programming interface (API) service. Claim 8 recites one or more servers and claim 15 recites one or more non-transitory storage mediums coupled to one or more processors. These additional elements individually or in combination do not integrate the exception into a practical application. Rather such generically recited additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  That is, the claims recite the use of common general purpose hardware and software in an ordinary manner to perform the abstract idea of “Customer data management”.  The verification process claimed could be conducted using information transmitted to an off the shelf computer using email or other general purpose data communication software. As such, the recitation of any additional elements does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, are merely being used to apply the abstract idea to a technological environment. As noted above, the claims broadly recite the use of common general purpose hardware and software in an ordinary manner to perform the abstract idea of “Customer data management”.  The verification process claimed could be conducted using information transmitted to an off the shelf computer using email or other general purpose data communication software, so the additional elements are merely being used to apply the abstract idea to a technological environment. Accordingly, claim 1 is ineligible.
Claims 8 and 15 recited substantially similar features to those recited in representative claim 1 and are rejected based on substantially the same reasons. 
Dependent claims 2-7, 9-14, and 16-20 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 2 and 9 further limits the abstract idea of “Customer data management” by introducing the element of one or more segments include at least one of a customer account segment and a customer segment, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 2 and 9 are also non-statutory subject matter.
Dependent claims 3 and 10 further limits the abstract idea of “Customer data management” by introducing the element of notifying the verification status via the customer service application, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3 and 10 are also non-statutory subject matter.
Dependent claims 4, 11, and 17 further limits the abstract idea of “Customer data management” by introducing the element of periodically re-verify the supporting information; and updating the verification status based at least on the periodic re-verification, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 4, 11, and 17 are also non-statutory subject matter.
Dependent claims 5 and 12 further limits the abstract idea of “Customer data management” by introducing the element of requesting additional supporting information via the customer service application; receiving the additional supporting information via the customer service application; determining the verification status based at least on the additional supporting information; in response to verifying the additional supporting information, associating the one or more segments with the additional supporting information; and associating the one or more segments with the subscriber identifier, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 5 and 12 are also non-statutory subject matter.
Dependent claims 6, 13, and 19 further limits the abstract idea of “Customer data management” by introducing the element of generating a verification event, the verification event including the verification status, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 6, 13, and 19 are also non-statutory subject matter.
Dependent claims 7, 14, and 20 further limits the abstract idea of “Customer data management” by introducing the element of receiving an additional verification request via the customer service application, the additional verification request including the subscriber identifier; obtaining a verification history associated with the subscriber identifier; and determining the verification status based at least on the verification history, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7, 14, and 20 are also non-statutory subject matter.
Dependent claim 16 further limits the abstract idea of “Customer data management” by introducing the element of add a new segment, the new segment associated with a customer account segment or a customer segment, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 16 is also non-statutory subject matter.
Dependent claim 18 further limits the abstract idea of “Customer data management” by introducing the element of determine whether at least one of the one or more segments is an expired segment; remove an expired segment, the expired segment associated with a customer account segment or a customer segment; disassociate the expired segment from the supporting information; and disassociate the expired segment from the subscriber identifier, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 18 is also non-statutory subject matter. 
Dependent claims 2-7, 9-14, and 16-20  also do not integrated into a practical application. The dependent claims recite no new additional elements As such, the additional elements individually or in combination do not integrate the exception into a practical application, but rather, the recitation of any additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing system is merely being used to apply the abstract idea to a technological environment. That is, the claims provide no practical limits or improvements to any technology.  Accordingly, dependent claims 2-7, 9-14, and 16-20 are also ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0179982 to Bridges et al. 
With regards to claims 1, 8, and 15, Bridges et al. teaches 
receiving a verification request via a customer service application, the verification request including a subscriber identifier (paragraph [0106], “The normal page flow for user enrollment has the user come to the CGW site (either the identity management system default site or the Partner-branded site), browse around the site to learn about the identity management system products, then begin the Enrollment process. The user selects one or more products to subscribe to, provides their contact and billing information and any product-specific options. The enrollment is submitted at which point a user account is created, billing information is process and any recurring billing is validated and scheduled.”); 
in response to the verification request, obtaining supporting information associated with the subscriber identifier from a data source via an application programming interface (API) service (paragraph [0076], “The integration/application services tier 120 may comprise one or more of internal tools and sites 5 a, a Maestro tool 5 b, internal web services and application programming interfaces (APIs) 6 a, a SecureProfile Service 6 b (see Section VI below), partner integration services 7, business intelligence 8, customer relationship management (CRM) and/or case management (CM) systems 122, and provider integration services 9. The public/web tier 130 may comprise one or more of SecurePort SSL 1 (see Section VII below), URL Matcher 2 (see Section VIII below), Dynamic Branded Sites 3, Public API (Web Services) 4 and public transfer (XFER) 13. The public API 4 may be representational state transfer (REST)-based API, user-oriented or partner-oriented.”; paragraph [0108], “The Partner can define data elements known as “PartnerUserKeys” which can be used to uniquely verify a user's identity. Some examples would be a customer account number, the last four digits of their checking account number, a special offer code that may have been sent to the customer by the Partner, or the customer's account name..”); 
determining a verification status based at least on the supporting information (paragraph [00293], “SubscriberProfile 550 may comprise one or more of SubscriberProfileID, which may function as PK, SubscriberId, ContractDetailId, which may function as I5, FirstName, which may function as I8, MiddleName, LastName, which may function as I9, Email, which may function as I6, UniqueCustomerID, which may function as I15, [company name]ID, such as EZShieldID, which may function as I7, Last4SSN, PartnerCode, Suffix, Address, which may function as I17, Address2, City, State, Zip, Telephone, Extension, County, Country, Gender, Secret, which may function as I12, SecretQuestion, ActivationStatus, ProvisionalID, which may function as I11, SubscriberStatus, SubscriberStatusDate, ActivationDate, EmailOptOutDate, …”); 
in response to verifying the supporting information, associating one or more segments with the supporting information (paragraph [0110], “The data load defines the customer information that the identity management system would typically capture through the normal enrollment process along with the identifying information corresponding to the PartnerUserKey elements. The data may also identify the products that the user is eligible for and may also identify if a user's information has been updated or if their eligibility has expired, for example if a customer closes a checking account and is no longer eligible for Check Fraud Protection..”); and 
associating the one or more segments with the subscriber identifier (paragraph [0110], “The data load defines the customer information that the identity management system would typically capture through the normal enrollment process along with the identifying information corresponding to the PartnerUserKey elements. The data may also identify the products that the user is eligible for and may also identify if a user's information has been updated or if their eligibility has expired, for example if a customer closes a checking account and is no longer eligible for Check Fraud Protection.”).

With regards to claims 2 and 9, Bridges et al. teaches the one or more segments include at least one of a customer account segment and a customer segment (paragraph [0287], “FIG. 5 illustrates one example of SDB Schema 500 of the identity management system, which may be a table in a database. The SDB Shema 500 may include one or more of the following systems: SDBNotificationEvents 510, SDBEvents 520, SDBNotificationCampaigns 530, SDB Campaigns 540, SubscriberProfile 550, SDBPricing 560, SDB Service 565, SDBPartnerService 570, SDB Package 575, Contract 580 and SDBPartner 590.”; paragraph [564], “The subscriber's “My Account” page collects a deeper profile of the subscriber's business, i.e., Size of business, # of employees, Industry, Retail or wholesale, Locations (storefronts, websites), The scope and nature of customer/client Personally Identifiable Information (PII) Data collected as part of the business processes, Payment handling processes/credit line”).

With regards to claims 3 and 10, Bridges et al. teaches notifying the verification status via the customer service application (paragraph [0683], “he dashboard may include one or more of a horizontal status bar displaying a current identity protection level with a percentage associated with the level of the current identity protection level for the user, which may include a scale from 0 to 100 percent graded along 25 percent intervals.”).

With regards to claims 4, 11, and 17, Bridges et al. teaches to periodically re-verify the supporting information (paragraph [0110], “Bulk data load—For this approach the Partner sends and initial load of customer data and then agrees to send updates on a regular periodic basis.”); and
updating the verification status based at least on the periodic re-verification (paragraph [0110], “Bulk data load—For this approach the Partner sends and initial load of customer data and then agrees to send updates on a regular periodic basis. The data load defines the customer information that the identity management system would typically capture through the normal enrollment process along with the identifying information corresponding to the PartnerUserKey elements. The data may also identify the products that the user is eligible for and may also identify if a user's information has been updated or if their eligibility has expired, for example if a customer closes a checking account and is no longer eligible for Check Fraud Protection.”).

With regards to claims 5 and 12, Bridges et al. teaches 
requesting additional supporting information via the customer service application (paragraph [0106], “The normal page flow for user enrollment has the user come to the CGW site (either the identity management system default site or the Partner-branded site), browse around the site to learn about the identity management system products, then begin the Enrollment process. The user selects one or more products to subscribe to, provides their contact and billing information and any product-specific options. The enrollment is submitted at which point a user account is created, billing information is process and any recurring billing is validated and scheduled.”);
receiving the additional supporting information via the customer service application (paragraph [0076], “The integration/application services tier 120 may comprise one or more of internal tools and sites 5 a, a Maestro tool 5 b, internal web services and application programming interfaces (APIs) 6 a, a SecureProfile Service 6 b (see Section VI below), partner integration services 7, business intelligence 8, customer relationship management (CRM) and/or case management (CM) systems 122, and provider integration services 9. The public/web tier 130 may comprise one or more of SecurePort SSL 1 (see Section VII below), URL Matcher 2 (see Section VIII below), Dynamic Branded Sites 3, Public API (Web Services) 4 and public transfer (XFER) 13. The public API 4 may be representational state transfer (REST)-based API, user-oriented or partner-oriented.”; paragraph [0108], “The Partner can define data elements known as “PartnerUserKeys” which can be used to uniquely verify a user's identity. Some examples would be a customer account number, the last four digits of their checking account number, a special offer code that may have been sent to the customer by the Partner, or the customer's account name..”);
determining the verification status based at least on the additional supporting information (paragraph [00293], “SubscriberProfile 550 may comprise one or more of SubscriberProfileID, which may function as PK, SubscriberId, ContractDetailId, which may function as I5, FirstName, which may function as I8, MiddleName, LastName, which may function as I9, Email, which may function as I6, UniqueCustomerID, which may function as I15, [company name]ID, such as EZShieldID, which may function as I7, Last4SSN, PartnerCode, Suffix, Address, which may function as I17, Address2, City, State, Zip, Telephone, Extension, County, Country, Gender, Secret, which may function as I12, SecretQuestion, ActivationStatus, ProvisionalID, which may function as I11, SubscriberStatus, SubscriberStatusDate, ActivationDate, EmailOptOutDate, …”);
in response to verifying the additional supporting information, associating the one or more segments with the additional supporting information (paragraph [0110], “The data load defines the customer information that the identity management system would typically capture through the normal enrollment process along with the identifying information corresponding to the PartnerUserKey elements. The data may also identify the products that the user is eligible for and may also identify if a user's information has been updated or if their eligibility has expired, for example if a customer closes a checking account and is no longer eligible for Check Fraud Protection..”); and 
associating the one or more segments with the subscriber identifier (paragraph [0110], “The data load defines the customer information that the identity management system would typically capture through the normal enrollment process along with the identifying information corresponding to the PartnerUserKey elements. The data may also identify the products that the user is eligible for and may also identify if a user's information has been updated or if their eligibility has expired, for example if a customer closes a checking account and is no longer eligible for Check Fraud Protection.”).

With regards to claims 6, 13, and 19, XXX teaches generating a verification event, the verification event including the verification status (paragraph [0277], “To support the provisional lookup process (PSS, see Section XI below), SDB needed to extend a validation mechanism to the CGW web site for real time customer verification.”).

With regards to claims 7, 14, and 20, Bridges et al. teaches 
receiving an additional verification request via the customer service application, the additional verification request including the subscriber identifier (paragraph [0276], “The identity management system's most common sales process involves a partner selling services to their customer. The partner then sends sales files to the identity management system, which is processed into SDB. The identity management system then sends an email to the customer directing them to activate their services via the CGW portal. During the activation process, CGW needs to validate the customer against the SDB record. This validation process is referred to as the provisional enrollment process.”); 
obtaining a verification history associated with the subscriber identifier (paragraph [0113], “As the user navigates through the site, their session is updated to reflect any changes in that state. For example, logging into the site updates the session with an authenticated user account that includes their enrollment history and account details.”); and 
determining the verification status based at least on the verification history (paragraph [0158], “DataFeed 320—Top level feed describing purpose and component files, which may include one or more of FeedID, Name, Description, PartnerID, NoOfFiles, IfInbound, TransmissionID, NotificationID, ScheduleID, Status, CreatedOn, CreatedBy, UpdatedOn and UpdatedBy fields. DataFeed 320 may be functionally connected to one or more of TransmissionDetail 310, FeedDetail 330, Notification 350 and Schedule 360. For example, TransmissionDetail 310, Notification 350 and Schedule 360 each may have a one-to-many relationship with DataFeed 320, and DataFeed 320 may have a one-to-many relationship with FeedDetail 330.”).

With regards to claim 16, Bridges et al. teaches add a new segment, the new segment associated with a customer account segment or a customer segment (paragraph [0801], “As shown, for example, in FIG. 22, a process for adding a provisional subscriber may begin when a new package or contract is submitted by a partner to the PSS system 2205. The PSS system, utilizing the SDB system, may detect the new contract 2210. Information pertaining to the new subscriber contract may be sent to a partner billing/reporting system and may be stored in a database for the billing/reporting system 2240.”).

With regards to claim 18, Bridges et al. teaches to 
determine whether at least one of the one or more segments is an expired segment (paragraph [0298], “Contract 580 may comprise one or more of ContractId, which may function as PK, ContractDetailID, which may function as I4, SubcriberProfileId, which may function as FK1 and/or I21, PartnerServiceID, which may function as FK2 and/or I11, PartnerId, which may function as I9, ServiceId, which may function as I17, ParentContractID, SubscriberID, BC, … EffectiveStartDate, EffectiveEndDate, CancellationDate, which may function as I3, CreatedOn, CreatedBy, UpdatedOn, which may function as I22, UpdatedBy, isTestData, Status, which may function as I20, Source, Parts, EnrollmentRefId, which may function as I6, SoftExpirationDate, which may function as I18, HardExpirationDate, StagingDataID, which may function as I19, ContractActivationDate, Personal6, PSID2 and PSIDOLD, which may function as I12. Contract 580 may be functionally connected to one or more of SubscriberProfile 550, SDBPricing 560 and SDBPartnerService 570.”); 
remove an expired segment, the expired segment associated with a customer account segment or a customer segment (paragraph [0298], “Contract 580 may comprise one or more of ContractId, which may function as PK, ContractDetailID, which may function as I4, SubcriberProfileId, which may function as FK1 and/or I21, PartnerServiceID, which may function as FK2 and/or I11, PartnerId, which may function as I9, ServiceId, which may function as I17, ParentContractID, SubscriberID, BC, … EffectiveStartDate, EffectiveEndDate, CancellationDate, which may function as I3, CreatedOn, CreatedBy, UpdatedOn, which may function as I22, UpdatedBy, isTestData, Status, which may function as I20, Source, Parts, EnrollmentRefId, which may function as I6, SoftExpirationDate, which may function as I18, HardExpirationDate, StagingDataID, which may function as I19, ContractActivationDate, Personal6, PSID2 and PSIDOLD, which may function as I12. Contract 580 may be functionally connected to one or more of SubscriberProfile 550, SDBPricing 560 and SDBPartnerService 570.”); 
disassociate the expired segment from the supporting information (paragraph [0617], “Business can expire/delete the link/page or delete/turn off an employee's access by editing the employee list.”); and 
disassociate the expired segment from the subscriber identifier (paragraph [0617], “Business can expire/delete the link/page or delete/turn off an employee's access by editing the employee list.”).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0179360 to Baker et al. discusses receiving information about a provisional subscriber from a partner; receiving information about the provisional subscriber from a customer; and authenticating the provisional subscriber as a valid customer based on a comparison of the information from the partner and the customer utilizing a core gateway system and a data processing engine system..
U.S. Patent Application Publication No. 2009/0125377 to Somji et al. discusses filing system utilizes gathered data on customers such as online marketplace behavior, subscriber information, usage, and the like to determine relevant segments for the customers.
U.S. Patent Application Publication No. 2009/0157754 to Patron et al. discusses a subscriber profile portion is associated with an account type portion for storing account information, a portal portion for storing portal information, and an account status portion for storing account status information. The data storage device further includes a subscription portion for storing subscription information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        


/SANGEETA BAHL/Primary Examiner, Art Unit 3629